Case 2:17-cv-10310-VAR-SDD ECF No. 155 filed 10/04/19        PageID.2987    Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

Plaintiffs,                                   Case No. 2:17-cv-10310-VAR-SDD

v.                                              Hon. Victoria A. Roberts

DONALD TRUMP, et al.,                           Mag. J. Stephanie D. Davis

Defendants.


     STIPULATION AND ORDER ALLOWING NISHCHAY H. MASKAY
                 TO WITHDRAW AS CO-COUNSEL

        The parties, through their counsel, hereby stipulate that Nishchay H. Maskay

 may withdraw as co-counsel for certain plaintiffs in the above-captioned matter.

 Effective October 7, 2019, Mr. Maskay will no longer be employed by Covington

 & Burling LLP. Plaintiffs will continue to be represented by the remaining

 attorneys who entered appearances on their behalf.


 Dated: October 1, 2019                               Respectfully submitted,
Case 2:17-cv-10310-VAR-SDD ECF No. 155 filed 10/04/19      PageID.2988   Page 2 of 3




 Counsel for American Civil Liberties Union of Michigan, Arab American and
  Chaldean Council, Arab American Studies Association, and Kaltum Saleh

  /s/ Miriam Aukerman                         /s/ Nishchay H. Maskay
  Miriam Aukerman (P63165)                    Jason C. Raofield (D.C. Bar
  American Civil Liberties Union              #463877)
  Fund of Michigan                            Nishchay H. Maskay (D.C. Bar
  1514 Wealthy SE, Suite 260                  #998983)
  Grand Rapids, MI 49506                      Covington & Burling LLP
  (616) 301-0930                              850 10th Street, NW
  maukerman@aclumich.org                      Washington, DC 20001
                                              (202) 662-6000
                                              nmaskay@cov.com

 Counsel for Arab American Civil Rights League, American Arab Chamber of
      Commerce, Hend Alshawish, Salim Alshawish, and Fahmi Jahaf

  AYAD LAW, P.L.L.C.
  /s/ Nabih H. Ayad
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202
  Detroit, MI 48226
  (313) 983-4600
  nayad@ayadlaw.com


                                Counsel for Defendants

 /s/ Joshua S. Press
 Joshua S. Press
 Trial Attorney
 United States Department of Justice
 Civil Division
 Office of Immigration Litigation
 P.O. Box 868, Ben Franklin Station
 Washington, DC 20044
 (202) 305-0106
 joshua.press@usdoj.gov




                                          2
Case 2:17-cv-10310-VAR-SDD ECF No. 155 filed 10/04/19      PageID.2989      Page 3 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

Plaintiffs,                                  Case No. 2:17-cv-10310-VAR-SDD

v.                                             Hon. Victoria A. Roberts

DONALD TRUMP, et al.,                          Mag. J. Stephanie D. Davis

Defendants.


                                      ORDER

        It is hereby ORDERED that, pursuant to the Parties’ Stipulation, Nishchay

 H. Maskay may withdraw, and is hereby considered withdrawn, from the case as

 co-counsel for Plaintiffs.

        IT IS ORDERED.


                                             s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge

 Dated: 10/4/19
